Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has failed to traverse or otherwise overcome the double patenting rejection of claims 1–20.  The rejection is maintained for the reasons set forth below. 

Applicant’s remaining arguments with respect to claims 1–20 have been considered but are moot in view of the new grounds of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 9,838,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to U.S. Patent No. 9,838,455 anticipate each limitation of present claims 1–20, except for storing the live video stream input data in the cyclic buffer prior to the request to access the live video stream being received from  the client, a feature known in the art as shown by Johnson.  The rationale for combining Johnson with the ‘455 patent mirrors the rationale for combining Johnson with Karlsson, set forth below. 
The Examiner believes the relationship between the claims sets is apparent, so a detailed analysis has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–5 and 9–20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2013/0064287) in view of Johnson et al. (US 2015/0326945) further in view of Cuijpers et al. (US 2007/0121629).

With regard to claim 1, Karlsson discloses a method, comprising: 
receiving from a client device a request to access a live video stream (clients may request access to a live stream)(¶40; ¶47), the live video stream being in a deactivated state in which the live video stream is not being encoded for transmission to client devices (clients may request versions of a stream that are not currently being encoded)(¶40);
initiating a virtual encoding format converter configured to convert live video stream input data encoded in a first encoding format (stream is received from the satellite in MPEG-2 format)(¶38) into live video stream output data encoded in a second encoding format for 
transmitting the live video stream output data to the client device (encoded fragments are provided to the requesting client)(¶39; ¶47).
Karlsson fails to specifically disclose the buffer is a live video stream cyclic buffer storing an interval of live video stream data received while the live video stream was in the deactivated state and prior to the request to access the live video stream being received from the client device or the stored interval of live video stream data being longer than the segment length.
Johnson discloses a similar system for streaming media to client devices (Abstract).  Johnson teaches a retrieving an interval of a live video stream input data from a live video stream cyclic buffer (buffer may store live stream data in a cyclical formal, removing old frames as new ones arrive)(¶41), the interval of the live video stream input data being received by the live video stream cyclic buffer while the live video stream was in a deactivated state and prior to the request to access the live video stream being received from the client device (video is received from the content distributor prior to receiving any client requests; buffered stream may be provided once a subsequent client request is received)(¶39; ¶43; ¶45).  This would have been an advantageous addition to the system disclosed by Karlsson since it would have allowed 
Therefore it would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to modify Karlsson in order to buffer live streaming input data while the live streaming channel was in deactivated state and prior to the request to access the live video stream being received from the client device to permit the stream to be immediately provided to requesting user devices without interruption. 
Karlsson in view of Johnson does not specifically teach the interval of live streaming media channel data (stored in the live streaming cyclic media channel buffer) being longer than the segment length.
Cuijpers also discloses a similar system for delivering digital media streams via a network (¶18–19).  Cuijpers teaches storing an interval of live streaming media channel data stored in a buffer, wherein the interval is longer than the segment length (circular buffer 302 is at least large enough to store a GoP worth of data; the segment length in Karlsson is a single GoP)(¶37).  This would have been an advantageous addition to the system disclosed by Karlsson and Johnson since it would have ensured the buffer of unencoded data is long enough to store at least one complete segment of the live stream, reducing the likelihood of data being lost due to the buffer filling up during the period where the live stream is deactivated.
Therefore it would have been obvious to a person of ordinary skilled in the art at the time the present application was filed to configure the live streaming cyclic media channel buffer such that the interval of live streaming media channel data stored while the live streaming channel was in deactivated state is longer than the segment length to reduce the amount of data that would be lost if the live streaming cyclic media channel buffer became full before the live stream is activated and the data is provided to the client.

With regard to claim 2, Karlsson further discloses the virtual encoding format converter is implemented as a non-static resource on a virtual machine, the non-static resource capable of being activated and deactivated upon request (encoder/fragger may be a virtual machine)(¶27; ¶42).

With regard to claim 3, Karlsson further discloses the first encoding format including at least one random access point, the virtual encoding format converter creating a segment of live video stream output data starting with the random access point and having a length corresponding with the segment length (random access blocks are provided to the client by the fragment server)(¶47).

With regard to claim 4, Karlsson further discloses the virtual encoding format converter converts and encodes the live video streaming put data faster than real time (multiple encoders are used simultaneously, encoding multiple versions of the stream while maintaining real-time delivery to the clients)(¶33–34).  Note that the specification states use of multiple encoders may result in faster than real-time processing (Spec. ¶36).

With regard to claim 5, Karlsson further discloses a plurality of virtual encoding format converters are initiated for converting the live video stream input data, each virtual encoder encoding a respective portion of the interval of live video stream input data stored in the live video stream cyclic buffer (multiple encoder/fraggers may work on respective jobs for the stream)(¶33–35).

With regard to claim 9, Karlsson further discloses transmitting an encoding format converting instruction designating one or more encoding parameters to the virtual encoding 

With regard to claim 10, Karlsson further discloses the converting parameter is a parameter selected from the group consisting of: a bit rate, an encoding format, and an encoding quality (work dispatcher may specify which variants to create, which have different bitrates, quality levels and formats)(¶16; ¶27).

With regard to claim 11, Karlsson further discloses deactivating the live video stream buffer (if no streams are being requested, encoding resources may be deallocated)(¶40).

With regard to claim 12, Karlsson further discloses the live stream video buffer is deactivated when the virtual encoding format converter has converted the data stored in the buffer (once encoding is complete and no more streams are being requested, encoding resources may be deallocated)(¶40). 

With regard to claim 13, Karlsson further discloses the live video stream is placed in the deactivated state when it is determined that the live video stream is not being accessed by any client device (when particular variants are not being accessed, the encoding may be deactivated)(¶40).

With regard to claim 14, Karlsson further discloses the live video stream is placed in the deactivated state when it is further determined that an actual or predicted usage criterion associated with the live streaming media channel meets a designated deactivation threshold (if the channel is no longer being accessed, it may be deactivated)(¶40).

With regard to claim 15, Karlsson further discloses the request is received at a media system configured to provide access to a plurality of on-demand media channels to a plurality of remote computing devices, the plurality of on-demand media channels including the live streaming media channel, the plurality of remote computing devices including the client device (multiple channels of on-demand media, such as movies or sport programming, are provided to the client)(¶25; ¶41; ¶56).

Claims 16–20 are rejected under the same rationale as claims 1–4, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Johnson further in view of Cuijpers further in view of Xu et al. (US 2014/0013376).

With regard to claim 6, while the system disclosed by Karlsson, Johnson, and Cuijpers shows substantial features of the claimed invention (discussed above), it fails to specifically disclose generating video stream description information characterizing the live video stream output data and transmitting the video stream description information to the client device.
Xu discloses a similar system for streaming video content from a server to a plurality of client devices (Abstract).  Xu teaches generating video stream description information characterizing the live video stream output data and transmitting the video stream description information to the client device (manifest file 1006 is generated and provided to the client in response to a request for playback of media content)(¶30–31).  This would have been an advantageous addition to the system disclosed by Karlsson, Johnson, and Cuijpers since it 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the present application was filed to generate and provide video stream description information to the client device in order to notify the requesting client where to locate the requested media. 

With regard to claim 7, Xu further discloses the video stream description information comprises a Hypertext Transfer Protocol (HTTP) Live Streaming (HLS) manifest file (¶31).

With regard to claim 8, Xu further discloses the HLS manifest file is a file selected from the group consisting of: an HLS m3u8 file, a Dynamic Adaptive Streaming over HTTP (DASH) Media Presentation Description (MPD) file, and a Smoothstreaming manifest file (¶31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukherjee (US 2014/0129680) discloses a similar system for streaming content including buffering a live video stream at an edge server that distributes the video to one or more clients (e.g., Abstract; ¶5; ¶40–45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419